Citation Nr: 0919457	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from March 1944 to 
March 1946, including combat service during World War II, and 
his decorations included the Combat Infantryman Badge.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant's claim was remanded by the Board in April 
2008.  All requested development has been conducted and, 
thus, the Board can proceed to adjudicate this appeal without 
prejudice to the appellant.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2004.  According to his 
death certificate, the immediate cause of death was acute 
renal failure caused by gastrointestinal hemorrhage of 
unknown cause and aortic insufficiency.  Other significant 
conditions that contributed to the cause of the Veteran's 
death were coronary artery disease, aspiration pneumonia and 
hypertension.

2.  The objective medical evidence establishes that the 
Veteran sustained a traumatic intubation during 
hospitalization for surgery at a VA medical facility in June 
1992 that was not reasonably foreseeable and more likely than 
not led to the Veteran developing aspiration pneumonia.

3.  The evidence is at least in equipoise as to whether the 
Veteran's aspiration pneumonia contributed substantially or 
materially to the Veteran's death, combined to cause his 
death, or aided or lent assistance in the production of 
death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the 
cause of the Veteran's death, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duty to notify and assist is necessary.

Dependency and indemnity compensation is payable to a 
surviving spouse, child, or parent either because of a 
service-connected death occurring after December 31, 1956, or 
pursuant to the election of a surviving spouse, child, or 
parent, in the case of such a death occurring before January 
1, 1957.  38 C.F.R. § 3.5.  Service connection may be 
established for the cause of a Veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a); see 
38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

In the present case, the appellant contends that the 
Veteran's death was contributed to by aspiration pneumonia, 
which was due to an injury caused during a medical procedure 
performed at the VA Medical Center in San Antonio, Texas, in 
June 1992, in which an intubation tube was placed 
inappropriately, causing damage to the structure of the 
Veteran's larynx and leading to him having aspiration 
pneumonia.  Such a claim is considered under 38 U.S.C.A. 
§ 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and either:

1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility, and the proximate cause 
of the disability or death was either A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably 
foreseeable; or

2) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In considering the Veteran's claims, the Board must first 
determine whether there is an additional disability.  In 
determining whether the Veteran has an additional disability, 
the Veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to the Veteran's condition after such 
care, treatment, examination, service, or program has 
stopped.  38 C.F.R. § 3.361(b).  

It is not sufficient, however, to merely show that a Veteran 
received care, treatment or examination and that the Veteran 
has an additional disability or died therefrom.  38 C.F.R. 
§ 3.361(c)(1).  The evidence must also establish that the 
proximate cause of the Veteran's additional disability was 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination or that it was an event 
not reasonably foreseeable.  38 C.F.R. § 3.361(d).

In April 2008, the Board remanded the appellant's claim for 
additional development, to include obtaining a medical 
opinion from a VA physician.  The Board requested that the VA 
physician answer the following questions:

a)  Is it at least as likely as not that the 
traumatic intubation seen in the June 1992 
surgical records and the resulting injuries to 
the structures of the Veteran's larynx was the 
proximate cause of the Veteran's subsequent 
throat problems and aspiration pneumonia?  If 
so, is it at least as likely as not that the 
traumatic intubation was due to either A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment; or B) an event not 
reasonably foreseeable.

b)	If the answer to the above is in the 
affirmative, is it at least as likely as not 
that the Veteran's aspiration pneumonia 
contributed substantially or materially to 
the Veteran's death, combined to cause his 
death, or aided or lent assistance to the 
production of his death?  

The requested opinion was provided in January 2009.  The VA 
physician noted that the Veteran's intubation for his surgery 
in June 1992 was listed as traumatic in nature, although 
there is no clear documentation as to why the intubation was 
traumatic.  He stated that, many times, a traumatic 
intubation is due to some difficulty in accessing the 
person's airway, with repeated attempts at passing the 
endotracheal tube causing mechanical, physical or soft tissue 
damage to the structures of the larynx.  The most common 
causes of such difficulties are usually anatomical in nature.  
The physician stated that, since the Veteran is deceased, no 
retrospective analysis of the airway is possible.  However, 
he noted that an operative note of April 1, 1994, clearly 
documents the difficulty with placing the laryngoscope for 
the surgical procedure as a result of difficulty getting the 
patient's mouth open.  It states, "Great difficulty was 
encountered secondary to inability to open the mouth widely 
despite pharmacologic paralysis."  The physician stated that 
this does suggest that opening of the mouth was difficult 
even under ideal conditions with the Veteran's access to his 
airway (through his mouth) difficult even after being given 
medications to fully relax and paralyze the muscles of the 
mouth.  This suggest that, more likely than not, the 
traumatic intubation was due to a difficult anatomic 
variation and, thus, it was an event which was not reasonably 
foreseeable.  

As to whether or not the traumatic intubation was the 
proximate cause of the laryngeal injuries, the physician 
opined "yes."  He stated that the traumatic intubation 
initially caused significant swelling of the supraglottic 
region.  In an intubation which is difficult due to limited 
mouth opening, only the posterior portion of the larynx is 
frequently visible, and introduction of the endotracheal tube 
is not uncommonly associated with the endotracheal tube 
landing on the arytenoids and into the airway, in the 
posterior aspect of the supraglottis.  Persistent pushing or 
re-introducing of the endotracheal tube in an attempt to get 
past the arytenoids and into the airway can result in injury 
to the posterior aspect of the larynx.  Given the subsequent 
operative findings, on procedures after the surgery in June 
1992, there were findings of abnormalities of the soft 
tissues of the supraglottis, especially posteriorly, as well 
as of the left arytenoid.  The physician stated that these 
findings are consistent with the above noted mechanism of 
injury.

Furthermore, the physician opined that it is more likely than 
not that the noted aspiration pneumonia was a sequela of the 
traumatic intubation and associated laryngeal injury and 
subsequent laryngeal and airway procedures.  The physician's 
reasoning for this opinion was that damage to the arytenoids 
and structures of the posterior larynx is a well documented 
cause of aspiration.

Finally, as to whether the aspiration pneumonia was a 
contributor to the Veteran's death, the physician stated that 
this cannot be answered without resorting to mere speculation 
given the multiple medical problems the Veteran had at the 
time of his death, as well as his advanced age.

Thus, it is clear from the VA physician's opinion that the 
traumatic intubation in June 1992 was not reasonably 
foreseeable and was more likely than not the proximate cause 
of the Veteran's aspiration pneumonia.  But the issue 
presently before the Board is not whether the Veteran is 
entitled to compensation for his aspiration pneumonia under 
38 U.S.C.A. § 1151.  Rather the issue the Board must address 
is whether the Veteran's death was caused by or contributed 
to by his aspiration pneumonia.  It is clear that it was not 
the immediate, or even underlying, cause of the Veteran's 
death (i.e., the primary cause of death).  Instead, the 
appellant is arguing that it was a contributory cause of 
death.  Thus, the Board must determine whether there is 
sufficient evidence to find that the Veteran's aspiration 
pneumonia contributed "substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  

The Veteran's death certificate lists aspiration pneumonia as 
an "other significant condition contributing to death but 
not resulting in the underlying cause of death."  The VA 
physician stated that he could not give an expert medical 
opinion as to whether the Veteran's aspiration pneumonia was 
a contributory cause of death without resorting to mere 
speculation.  There are no other competent medical opinions 
of record either in support of or against the appellant's 
claim.  Thus, there is no competent medical opinion of record 
to answer the question as to whether the Veteran's aspiration 
pneumonia substantially or materially contributed to death, 
combined to cause death, or aided or lent assistance to 
death.  The VA physician's inability to offer an opinion 
because it would be speculative to do so, does not render the 
opinion inadequate; rather, it means there is no medical 
nexus opinion.  See Roberts v. West, 13 Vet. App. 185, 189 
(1999) (medical opinion is not inadequate merely because it 
is inconclusive).  

Because the death certificate lists aspiration pneumonia as a 
significant condition contributing to death, the Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's aspiration pneumonia was a contributory cause of 
his death.  The Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  When, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
evidence being in equipoise, reasonable doubt is resolved in 
favor of the appellant.  Consequently, the appellant's claim 
is granted.


ORDER

Entitlement to Dependency and Indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the Veteran's death 
is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


